UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                  No. 12-6710


STANLEY LORENZO WILLIAMS,

                   Petitioner - Appellant,

              v.

ROBERT   W.    SMITH,    Supt.;   SECRETARY   OF   CORRECTIONS   THEODIS
BECK,

                   Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:07-cv-00757-TDS-WWD)


Submitted:      August 10, 2012                    Decided:   August 28, 2012


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se. Mary Carla Hollis,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stanley Lorenzo Williams seeks to appeal the district

court’s     order     denying        his    Fed.    R.    Civ.       P.    60(b)    motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2254 (2006) petition and his “Motion for an

Order to Enlarge the Time to File Amendments/And Request for an

Expedited Ruling on the Matter Given the Clear and Undisputed

Constitutional Violation.”                   The district court’s order is not

appealable       unless        a     circuit       justice        or       judge     issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2006);

Reid   v.      Angelone,       369 F.3d 363,      369     (4th      Cir.     2004).      A

certificate         of     appealability           will        not        issue     absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the      merits,     a     prisoner      satisfies         this    standard    by

demonstrating         that     reasonable          jurists       would       find    that     the

district       court’s     assessment         of   the     constitutional           claims     is

debatable      or     wrong.         Slack    v.    McDaniel,          529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

                                               2
          We have independently reviewed the record and conclude

that Williams has not made the requisite showing.   Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       DISMISSED




                                  3